Citation Nr: 0944687	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-37 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, 
prior to November 15, 2006, for left levator scapular 
myofascial pain syndrome, to include total rating based on 
individual unemployability (TDIU).  

2.  Entitlement to an increased rating for left levator 
scapular myofascial pain syndrome, currently rated as 20 
percent disabling, to include a TDIU.  

3.  Entitlement to a separate rating, in excess of 10 
percent, for cervical spondylosis due to left levator 
scapular myofascial syndrome, to include a TDIU.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to March 
2000. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

The Board notes that in a March 2007 rating decision, the AOJ 
increased the evaluation for left levator scapular myofascial 
pain syndrome to 20 percent, from November 15, 2006, and in 
February 2009, service connection for cervical spondylosis 
due to left levator scapular myofascial pain and assigned a 
10 percent rating from December 4, 2008.  Because the AOJ's 
actions in effect resulted in a staged rating and a separate 
rating for symptoms which were considered part and parcel of 
the Veteran's service-connected left levator scapular 
myofascial pain syndrome, the Board views the evaluation of 
the cervical spondylosis associated with left levator 
scapular myofascial pain syndrome as being in appellate 
status, as reflected on the title page, as are the separate 
periods resulting from the staged rating assigned for the 
left levator scapular myofascial pain syndrome.  The Board 
notes that since the increase to 20 percent from November 15, 
2006 and the separate 10 percent rating from December 4, 2008 
did not constitute a full grant of the benefits sought, the 
increased rating evaluation of the degree of impairment 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

In connection with his appeal, the Veteran testified before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C., via videoconference in September 2009.  A transcript of 
the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's service-connected left levator scapular 
myofascial pain syndrome has been assigned a 10 percent 
rating prior to November 15, 2006, and a 20 percent 
disability from November 15, 2006 under Diagnostic Code 5201 
pertaining to limitation of motion of the arm.  The Veteran 
testified that his left shoulder symptoms are worse.  
Transcript at 14 (2009).  

The Board notes that the Veteran was afforded a VA 
examination in November 2008 and the examiner stated that the 
diagnosis of left levator scapular myofascial syndrome was 
changed to cervical spondylosis with left levator scapular 
myofascial syndrome.  In February 2009, the AOJ assigned a 
separate 10 percent evaluation for cervical spondylosis 
associated with the service-connected left levator scapular 
myofascial pain syndrome.  

In addition, a December 2008 VA record notes the Veteran's 
complaints of being unable to work on a full-time basis due 
to his left scapular pain and that he was only able to do 
small odd jobs on a part-time basis.  The Veteran has 
therefore raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans 
Claims recently held that a request for a TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  The matters pertaining to the degree 
of impairment due to the left shoulder and cervical spine 
should be remanded to the AOJ for readjudication, to include 
the issue of TDIU, in accordance with the holding in Rice.

The Board notes that total ratings for compensation purposes 
may be assigned where the combined schedular rating for the 
veteran's service-connected disability or disabilities is 
less than 100 percent when it is found that the service-
connected disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

Under 38 C.F.R. § 4.16(b), all veterans who are shown to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  If the veteran is unemployable due 
to service-connected disability, and the percentage 
requirements of 38 C.F.R. § 4.16(a) are not met, the case 
should be submitted to the Director of the Compensation and 
Pension Service for consideration of an extraschedular 
rating.  38 C.F.R. 38 C.F.R. §§ 3.321(b), 4.16(b) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send complete VCAA 
notice with respect to the requirements 
for establishing a higher disability 
rating, to include for cervical 
spondylosis associated with left levator 
scapular myofascial pain syndrome and a 
TDIU.  

2.  The AOJ should schedule the Veteran 
for a VA orthopedic examination to 
determine the degree of impairment due to 
the left levator scapular myofascial pain 
syndrome and associated cervical 
spondylosis.  The AOJ should request that 
the examiner provide an opinion as to the 
degree of impairment due to the service-
connected left levator scapular myofascial 
pain syndrome and associated cervical 
spondylosis, to include an opinion in 
regard to the any impact on employment.  
If any increase is identified during the 
appeal period, the examiner should report 
the date upon which any increase occurred, 
to the extent possible.  A complete 
rationale should accompany all opinions 
provided.  

3.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


